DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 17-36 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 line 9 recites “and from the latter”. Reasonable readers could disagree as to what the latter refers. Thus the claim is unclear and is therefore indefinite. Dependent Claims 18-36 are indefinite as depending from an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17-22, 30-31, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van der Eerden et al. (US 2005/0220932 A1, hereinafter “van der Eerden”).
Regarding Claim 17, van der Eerden discloses apparatus for molding 3D products from a mass of foodstuff starting materials such as meat mass ([0001]), the apparatus comprising a molding device (10) comprising a frame (14) on which may be mounted a rotary molding drum (16), the drum comprising mold cavities ([0109]). Equipment for forming patties includes regular recesses (cavity holders, 42) are provided in the outer circumference (40) of the drum and exchangeable inserts (cavities, 44) of corresponding dimensions can be secured in these cavity holders, thus arranged so as to be received in the cavity holder ([0110]). In the base (48) of a cavity holder is an opening (52) which is in fluid communication with an excess-pressure means such as a compressor for supplying a forcing fluid via a flexible hose (57), and with reduced-pressure means such as a vacuum pump via a flexible hose (58), and the cavity comprises a mold cavity (60) of a shape which corresponds to the shape of the product which is to be produced ([0110]). The cavities together with spacers (62), form assemblies (64), and the cavities comprise the mold cavities delimited by vertical walls (66) and bases (68), while the spacers are flat plates in which there are through-opening (72r), the dimensions of which are larger than the mold cavity ([0111]; Fig. 4). The cavities are made from a porous material, ([0111]). Thus, the cavity being made from a material porous to a fluid and comprising an inner face defining a mold for forming a patty and an outer face separated from the inner face by a thickness of porous material ([0111]; Fig. 4). A protective strip (clamping tool, 104) in which opening (106) correspond to the cavities is provided with a spring securing means (114) at its corners to that the clamping tool can be clamped taut around the drum ([0121]; Fig. 7). A web (sealing joint, 86) comprising flexible premolds (90) may be interposed between the cavities and a clamping tool, the sealing joint arranged so as to constrain the passage of pressurized fluid through the thickness of porous material, brought onto the outer face, and from the outer face toward the inner face ([0121]; Fig. 7). The clamping tool thus clamps the cavities into the cavity holders. Because the mold cavities of the drum may operate with reduced pressure, the web (sealing joint, 86) is necessarily a leak-tight seal.
Regarding Claim 18, the limitations of Claim 17 from which Claim 18 depends, are disclosed by van der Eerden as discussed above. Van der Eerden further discloses at the filling position the flexible premolds (90) in the mold cavities are filled with mass and the air which is present beneath the flexible premold in the mold cavity to sucked out ([0029], [0122]). Thus, by necessity a second sealing joint is interposed between the cavity and the cavity holder.
Regarding Claims 19 and 20, the limitations of Claim 17 from which Claims 19 and 20 depend, are disclosed by van der Eerden as discussed above. Van der Eerden further discloses spacers are provided between the base of the cavity holder and the underside of the cavity, so that there is a space which can function as a collection chamber (fluid intake chamber) for extracted air or distribution chamber for a forcing fluid ([0034]), thus partly defined by the outer face of the cavity. 
Regarding Claim 21, the limitations of Claim 20 from which Claim 21 depends, are disclosed by van der Eerden as discussed above. Van der Eerden further discloses a pressure gauge (unnumbered) for measuring a pressure in the intake chamber, the gauge arranged on a duct adjacent the intake chamber (Fig. 13). 
Regarding Claim 22, the limitations of Claim 20 from which Claim 22 depends, are disclosed by van der Eerden as discussed above. Van der Eerden further discloses a connecting passage to be in communication with the opening in the base of the cavity holder, which connecting passage can be selectively connected to the reduced-pressure means and the excess-pressure means ([0078]). 
Regarding Claim 30, the limitations of Claim 17 from which Claim 30 depends, are disclosed by van der Eerden as discussed above. Van der Eerden further discloses a rotary molding drum (mold support, 16), wherein the drum comprises at least one set of the equipment, as discussed above.
Regarding Claim 31, the limitations of Claim 30 from which Claim 31 depends, are disclosed by van der Eerden as discussed above. Van der Eerden further discloses the mold support may be a rotary drum as described, or may be a flat plate or turntable or turret ([0035]). 
Regarding Claim 36, the limitations of Claim 18 from which Claim 36 depends, are disclosed by van der Eerden as discussed above. Van der Eerden further discloses spacers are provided between the base of the cavity holder and the underside of the cavity, so that there is a space which can function as a collection chamber (fluid intake chamber) for extracted air or distribution chamber for a forcing fluid ([0034]), thus partly defined by the outer face of the cavity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over van der Eerden et al. (US 2005/0220932 A1, hereinafter “van der Eerden”) in view of van Gerwen (US 2015/0343671 A1, hereinafter “van Gerwen”).
Regarding Claim 32, the limitations of Claim 17 from which Claim 32 depends, are disclosed by van der Eerden as discussed above. Van der Eerden does not disclose a cavity washing machine, comprising a washing fluid circuit, wherein the washing fluid circuit comprises at least one set of equipment according to claim 17 in fluid connection with the washing fluid circuit.
In the same field of endeavor, apparatus for foodstuff processing including meat mass patty forming, van Gerwen discloses a cleaning apparatus (cavity washing machine) comprising a support frame (22), and into the frame the axis of rotation (5) of the mold drum is placed ([0122]; Figs. 2A,2B,2C,2D). On each side, the cleaning apparatus comprises cover- and fastening means (23, 26) which are axially movable ([0122]; Figs. 2A,2B,2C,2D). After the mold drum has been placed into the support frames, the cover- and/or fastening means are moved towards the mold drum, until they are in contact with the respective front end ([0122]; Figs. 2A,2B,2C,2D). At their contact side with the mold drum, each cover- and/or fastening means comprises sealing means (24, 27) in order to avoid undesired leakage particularly cleaning- and/or drying-fluid leakage between the mold drum and the cover ([0122]; Figs. 2A,2B,2C,2D). During cleaning, the mold drum is stationary and a distributor such as a spray bar (washing fluid circuit, 31), with a multitude of nozzles (30), rotates around the drum ([0122]; Figs. 2A,2B,2C,2D). The spray bar can be motor driven and/or can be rotated by the impulse of the jet that emerges each nozzle ([0122]; Figs. 2A,2B,2C,2D). The cleaning fluid sprayed on the outside of the drum cleans the surface of the drum and the surface of the mold cavities ([0122]; Figs. 2A,2B,2C,2D). Furthermore, the cover- and/or fastening means comprises a cleaning fluid connection (32) ([0122]; Figs. 2A,2B,2C,2D). Through this cleaning fluid connection, a cleaning fluid is introduced into the cover and flows from there to the distribution groove (9), which is connected to all passages (8) of the mold drum. Thus, the passages and/or the porous structure of the cavity can be cleaned ([0122]; Figs. 2A,2B,2C,2D). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the van der Eerden invention of an apparatus for equipment for forming patties of a food mass including mold cavities disposed in cavity holders that may be arranged on a rotary mold drum, as discussed above, with the van Gerwen teaching of cleaning a rotary mold drum inside and out, the drum including mold cavities. A combination of van der Eerden and van Gerwen would yield the claimed at least one set of equipment in fluid connection with the washing fluid circuit. One would be motivated to combine them by a desire to gain the benefit of cleaning the outer surfaces of the mold drum, including the inner faces of the cavities, with rotating spray bars then connecting to the drum for cleaning of the internal passages, as taught by van Gerwen ([0037]).
Regarding Claim 33, the limitations of Claim 32 from which Claim 33 depends, are disclosed by the combination van der Eerden and van Gerwen as discussed above. Van Gerwen further discloses in the cleaning process the drum is accommodated within the housing of a cleaning apparatus and the drum will be exposed to detergents, acids, high pressure washing, and/or high temperature ([0020]). 
Regarding Claim 34, the limitations of Claim 32 from which Claim 34 depends, are disclosed by the combination van der Eerden and van Gerwen as discussed above. Van Gerwen further discloses the washing machine comprises a nozzle for washing the inner face of the cavity, as discussed above.
Regarding Claim 35, the limitations of Claim 33 from which Claim 35 depends, are disclosed by the combination van der Eerden and van Gerwen as discussed above. Van Gerwen further discloses the washing machine comprises a nozzle for washing the inner face of the cavity, as discussed above.

Allowable Subject Matter
Claims 23-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 23 is indicated as having allowable subject matter because the recited claim limitations that the clamping tool is a clamping nut, and the fluid intake chamber is defined by a hollow made in the clamping nut, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 24-29 would be allowable as depending from an indicated-allowable base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743